     Case 1:08-cv-10934-LAP Document 2324 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     Construing Mr. Petrocelli’s letter of October 1, 2020 (dkt.

no. 2322), as a motion on various discovery matters, any opposition

shall be filed no later than October 9, 2020, and any reply no

later than October 14, 2020.

SO ORDERED.

Dated:    New York, New York
          October 6, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
